Citation Nr: 1111859	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-37 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for gastroesophageal reflux disease (GERD).  

2.  Whether new and material evidence has been received to reopen the claim of service connection for anaphylactic reaction.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for right elbow disability.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for right ulnar syndrome with right wrist arthritis.  


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1982 to October 2002.  

By rating action in December 2002, the RO, in part, denied service connection for GERD, anaphylactic reaction, right elbow pain, and right ulnar syndrome with right wrist arthritis.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO which, in part, found that new and material evidence had not been received to reopen these claims.  

The issues of service connection for right elbow disability and right ulnar syndrome with right wrist arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Service connection for GERD, anaphylactic reaction, right elbow pain, and right ulnar syndrome with right wrist arthritis was finally denied by an unappealed rating decision in December 2002.  

2.  In the Appellant's Brief dated in December 2009, prior to the promulgation of a decision in this appeal, the attorney advised VA that the Veteran wished to withdraw her appeal of the claim to reopen service connection for gastroesophageal reflux disease.  

3.  The evidence received since the December 2002 RO decision concerning the claim for anaphylactic reaction is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  

4.  The additional evidence received since the December 2002 rating decision concerning the right elbow disability and right ulnar syndrome with right wrist arthritis is new and material and is so significant that it must be considered in order to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The December 2002 RO decision which denied service connection for gastroesophageal reflux disease, anaphylactic reaction, right elbow pain, and right ulnar syndrome with right wrist arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  The criteria for withdrawal of a Substantive Appeal to reopen the claim of service connection for gastroesophageal reflux disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

3.  New and material evidence has not been received to reopen the claim of service connection for anaphylactic reaction.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  

4.  New and material evidence has been received to reopen the claim of service connection for a right elbow disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  

5.  New and material evidence has been received to reopen the claim of service connection for right ulnar syndrome with right wrist arthritis.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter dated in September 2007, addressed the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the Veteran's service, and post service private and VA medical records have been obtained, and as the matter concerning anaphylactic reaction is not being reopened, no examination is necessary.  

Further, neither the Veteran nor her attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Therefore, under the specific facts of this case, the Board finds that the Veteran was properly notified.  Likewise, all relevant and available records have been obtained as to satisfy the duty to assist.  Accordingly, the Board finds that the Veteran is not prejudiced by moving forward with adjudication of her claims.  

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the Appellant's Brief, dated in December 2009, the Veteran through her attorney withdrew her appeal of the claim to reopen service connection for gastroesophageal reflux disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  

Finality

Before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for anaphylactic reaction, right elbow pain, and right ulnar syndrome with right wrist arthritis were finally denied by the RO in December 2002.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Anaphylactic Reaction

Initially, it should be noted that VA regulations provide that diseases of allergic etiology, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.  

Historically, the Board notes that while the Veteran reported a history of allergy symptoms dating back to childhood when treated for respiratory problems in service, the evidence showed that she was first diagnosed with allergic rhinitis and bronchial asthma in service.  Therefore, service connection was established for allergic rhinitis and bronchial asthma by the RO in December 2002.  

Regarding anaphylactic reactions, however, the service records showed that while the Veteran experienced a couple of episodes during service, the reactions were triggered by exposure to specific allergens and resolved when the allergens were removed.  The Veteran was treated at a private hospital for an anaphylactic reaction in March 1997, at which time she reported similar symptoms after eating lobster and port wine cheese in 1989 and 1992, respectively.  (See March 1997 service treatment record).  Although a specific cause for the Veteran's reaction in 1997 was not definitively identified, it was thought to be due to exposure to chemicals and/or carpeting from renovations in the office building where the Veteran worked.  

The service treatment records showed that the Veteran was evaluated on several occasions for chronic respiratory problems during service, primarily related to bronchial asthma and allergic rhinitis.  When evaluated in May 2000, the examiner noted that allergy skin testing showed a sensitivity to trees, dust, dogs and dust mites, Class IV.  The examiner noted that the Veteran had a documented anaphylactic reaction to seafood and a second episode for which there was no obvious precipitant.  The examiner also noted that the Veteran had one ER visit in the past two years for swollen eyes due to an unknown allergen, but that it was not considered to be anaphylaxis.  

As noted above, service connection for anaphylactic reaction, claimed as food and chemical allergies was denied by the RO in December 2002, based on a finding that the Veteran's anaphylactic reactions in service were acute manifestations of a congenital or developmental defect and not a disability for VA purposes.  The Veteran was notified of this decision and did not appeal.  

The evidence added to the record since the December 2002 rating decision included numerous VA and private medical records showing treatment for various maladies from 2002 to 2009.  

Concerning the claim for anaphylactic reactions, the pertinent evidence consists primarily of a copy of a January 1999 private hospital report which showed that the Veteran was seen at the ER for swelling around her eyes, itching skin and chest tightness.  The report indicated that the Veteran denied exposure to any known allergic foods or chemicals, but that she had been out of her asthma medications for several days.  The Veteran did not appear to be in acute distress.  Other than some mild periorbital edema, minimal injected conjunctivae and some urticarial lesions, all clinical findings were normal and the posterior pharynx was negative.  The impression was allergic reaction, rule out reaction to stress.  The report indicated that the Veteran responded well to Benadryl and was released after an hour or so, and encouraged to return if she had any problems.  

Although the January 1999 private ER report was not of record at the time of the December 2002 rating decision, the report does not include any new or probative information not previously considered.  That is, the report merely showed that the Veteran was seen for an allergic reaction of unknown cause during service in 1999.  As the evidence of record indicated that the Veteran had only one ER visit from 1998 to 2000, it is reasonable to assume that the January 1999 report was a record of the reported treatment referred to in the May 2000 service treatment record.  In this regard, the service report indicated that the Veteran's symptoms at the ER were not associated with anaphylaxis.  In any event, January 1999 ER report did not identify the specific cause for the Veteran's symptoms or include any specific findings or evidence of a chronic disease or disability.  Accordingly, the Board finds that the January 1999 report is essentially cumulative of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran's acute anaphylactic reactions in service were manifestations of a chronic disease or disability for VA purposes.  The evidence previously considered showed that the Veteran had an anaphylactic reaction to specific allergens on a couple of occasions during service, and that her symptoms resolved when the allergens were removed or the exposure ceased.  The nature and course of the Veteran's symptoms in service were consistent with the criteria for an acute disease, healing without residuals as set forth in See 38 C.F.R. § 3.380, and no competent medical evidence has been received to refute that conclusion.  Accordingly, a basis to reopen the Veteran's claim has not been presented, and the appeal is denied.  

Although the Veteran reported that she has experienced several similar episodes since her discharge from service (see Veteran's August 2007 statement), the Board has not discovered a single report or treatment record showing an anaphylactic reaction in any of the evidence received since 2002.  The VA and private medical reports associated with the claims file since 2002, do not show any complaints, treatment, abnormalities, or diagnosis referable to any problems associated with an allergic reaction or anaphylaxis.  

While the Veteran believes that service connection should be established for anaphylactic reaction to food and chemical allergies, she is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim).  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Right Elbow & Wrist Disabilities

As noted above, service connection for right elbow pain and right ulnar syndrome with right wrist arthritis was denied by the RO in December 2002, on the basis that the Veteran's symptoms in service were acute and transitory and that there was no objective evidence of a current disability on VA examination subsequent to service.  

The evidence added to the record since the December 2002 rating decision included numerous VA and private medical records showing treatment for various maladies from 2002 to 2009.  A pre-printed medical statement with barely legible hand written comments inserted, received from a private physician in December 2009, was to the effect that the Veteran's right arm lateral epicondyle/cubital tunnel and right hand carpal tunnel with arthritis of the hands were related to military service.  

At this point, it should be noted that the evidence received subsequent to December 2002, is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The additional private medical opinion relating a current disability of the right elbow and wrist to service bears directly and substantially upon the claim, is neither cumulative nor redundant, and is so significant that, when considered in connection with evidence previously assembled, must be considered in order to fairly decide the merits of the claim.  Thus, the private medical opinion is new and material, and the claims will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claims for right elbow disability and right ulnar syndrome with right wrist arthritis are reopened, the Board finds that further development of the evidence is necessary, and such will be discussed in the Remand section below.  


ORDER

The appeal of the claim of service connection for gastroesophageal reflux disease is dismissed.  

As new and material evidence has not been received to reopen the claim of service connection for anaphylactic reaction, the appeal is denied.  

To the extent that new and material evidence has been received to reopen the claim of service connection for right elbow disability, the appeal to reopen is granted.  

To the extent that new and material evidence has been received to reopen the claim of service connection for right ulnar syndrome with right wrist arthritis, the appeal to reopen is granted.  




REMAND

In view of the favorable decision to reopen the claims of service connection for right elbow disability and right ulnar syndrome with right wrist arthritis, the RO must now consider the issues on a de novo basis.  

Historically, the service treatment records showed that the Veteran was seen for right wrist pain in July 1996 and June 2000, and for right elbow pain radiating into the right wrist in June 2001 and January 2002.  The Veteran denied any specific trauma to the right upper extremity and no specific abnormalities were noted on examination.  Parenthetically, when seen in July 1996, the Veteran had a large scar on the right wrist from a severe glass cut when she was 15 years old.  The impression at that time included history of ulnar tunnel syndrome.  

When examined by VA in September 2002, the examiner indicated that while the Veteran was diagnosed with epicondylitis of the elbows in service, NCV/EMG studies were equivocally abnormal and there was no diagnostic evidence of arthritis in service.  The examiner noted that the service examiner recommended repeat studies if the Veteran's symptoms persisted, but that no additional studies were undertaken because the Veteran's symptoms had largely resolved with medication.  

Although the evidence added to the record since the 2002 VA examination indicated that the Veteran has a current disability of the right elbow and ulnar nerve with arthritis of the hands, the private physician did not provide any diagnostic studies, include any discussion of the facts, or offer any analysis as to the basis for his conclusion.  As such, the specific nature and etiology of the Veteran's right upper extremity problems are not clear.  Since the Board is not competent to render a medical opinion, a VA examination is necessary to resolve the medical questions on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified disability of the right elbow, arm and/or wrist.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and diagnostic studies should be accomplished.  The examiner should identify all disabilities involving the Veteran's right upper extremity, in particular the right elbow and wrist, and render an opinion as to whether any identified disability is at least as likely as not due to or otherwise related to the Veteran's symptoms in service.  

A complete rationale should be provided for all conclusions reached and opinions expressed, and if the examiner is unable to answer this inquiry, it should be so indicated and an explanation for that included.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  Thereafter, the AMC/RO should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


